Citation Nr: 1326061	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  10-02 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for migraine headaches (or "headaches").

2.  Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel





INTRODUCTION

The Veteran had periods of active duty from January 1982 to May 1982, from November 1995 to December 1995, from August 1996 to December 1996, and from October 2004 to November 2005.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against finding that the Veteran has a current headache disability, apart from the symptoms associated with her service-connected fibromyalgia.  Her headache symptoms are contemplated in the currently assigned 40 percent schedular rating for fibromyalgia.

2.  The preponderance of the evidence weighs against finding that the Veteran has a current gastrointestinal disorder, apart from the symptoms associated with her service-connected fibromyalgia.  Her irritable bowel symptoms are contemplated in the currently assigned 40 percent schedular rating for fibromyalgia.  


CONCLUSIONS OF LAW

1. The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2. The criteria for service connection for IBS have not been met.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

The Veteran seeks entitlement to service connection for migraine headaches and IBS, on the basis that such disabilities became manifest while she was serving in Iraq and that her symptoms of such have remained constant since.  Further, she has asserted that she is entitled to service connection for IBS on the basis that such a disorder is an undiagnosable condition of the intestinal tract subject to presumptive service connection under 38 C.F.R. § 3.317.  

At the outset, the Board notes that service connection for fibromyalgia was established effective March 4, 2009 and a 20 percent disability rating was assigned, pursuant to 38 C.F.R. § 3.317.  In a February 2010 rating decision, the Veteran's disability rating for her fibromyalgia was increased to 40 percent effective October 27, 2009.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, a 40 percent schedular rating for fibromyalgia specifically contemplates widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like-symptoms that are constant, or nearly so, and refractory to therapy.

The Veteran was afforded a VA examination for her fibromyalgia in June 2009, at which time she reported current symptoms associated with her fibromyalgia including headaches and IBS symptoms of alternating diarrhea and constipation, and abdominal cramps.  She was afforded another VA examination for her fibromyalgia in January 2010, when she again associated her headaches and IBS symptoms including, diarrhea, constipation, and abdominal cramps, with her fibromyalgia.  

While the Board acknowledges that the Veteran has received intermittent VA and private treatment for symptoms related to her migraine headaches and her IBS since her separation from active service, it is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

In this case, the Veteran's migraine headaches and IBS symptoms have been considered as part of the symptomatology of her service-connected fibromyalgia at both her June 2009 and January 2010 VA examinations and a review of the February 2010 rating decision shows that such symptoms were considered when assigning the 40 percent disability evaluation for fibromyalgia.  Further, the Veteran's treatment records do not indicate that her headaches or IBS symptoms are caused by a disability separate from her fibromyalgia for which service connection can be granted.  

Therefore, in consideration of the foregoing, the Board concludes that the Veteran is not entitled to separate disability ratings for a migraine headache disability or IBS, as the evidence of record establishes that her current disability rating for her Fibromyalgia contemplates such symptomatology.  38 C.F.R. § 4.14.  Further, as the Veteran's IBS symptoms are considered as part of her fibromyalgia disability which has been service-connected under 38 C.F.R. § 3.317, there is no basis for considering and applying the presumptions of 38 C.F.R. § 3.317 for IBS would also be a violation of 38 C.F.R. § 4.14.

In this regard, while this issue is not before the Board, the Board has considered the issue of whether evaluating these problems separately would entitle to the Veteran to a higher evaluation.  However, it is important for the Veteran to understand that without consideration of these problems within the context of a 40 percent evaluation (a significant disability evaluation) it would be impossible to award the Veteran a 40 percent evaluation for the service connected condition.  In other words, the VA would simply be increasing one evaluation while reducing another in an equal amount.  The Veteran would receive no addition compensation breaking up the condition of "fibromyalgia" into different parts (in this case, the headaches and the IBS).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is re-adjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2008 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the Board notes that while the Veteran has not been afforded examinations specifically for her claimed headache and IBS disabilities, there are VA examinations of record for her fibromyalgia that assess her headache and IBS symptoms which fully meet the duty to assist.  In any event, even if these examinations did not exist, there is no evidence of record that indicates the Veteran has separate and distinct disabilities from her fibromyalgia causing her headaches and IBS symptoms that would warrant new VA examinations.  Accordingly, the Board finds that referral for VA medical examination is not warranted in this case.  

The Board notes that the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claims discussed above.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for migraine headaches is denied.

Entitlement to service connection for IBS is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


